Case 1:20-cr-00352-JMF Document 10 Filed 07/23/20 Page 1of1
U.S. Department of Justice

  

United States Attorney
Southern District of New York

 

The Silvio J. Mollo Building

One Saint Andrew’s Plaza
New York, New York 10007
July 23, 2020
As counsel are aware, there is only limited availability to hold video
By ECF proceedings with detained defendants at this time, with priority given
to pleas, sentencings, and bail hearings. In light of that, counsel shall
The Honorable Jesse M. Furman confer and, no later than July 27, 2020, submit a joint letter explaining
United States District Judge why they believe a conference is needed. In the letter, counsel should
Southern District of New York actually comply with the Court's Order of July 20, 2020, see ECF No.
Thurgood Marshall United States Courthouse 8, and include the information requested by the Court. The Clerk of
40 Foley Square Court is directed to terminate ECF No. 9.

New York, NY 10007

O ORDE

Re: United States v. Tymel Abrams, 20 CR 352 (JMF)

 

Dear Judge Furman,
July 23.“2020

After having now spoken to counsel for the defendant, the Government writes on behalf of
the defendant and at the direction of the Court to request respectfully that the Court hold an initial
conference by video conference at the earliest convenience of the Court. The Government defers
to the preference of the defendant and can be available at any time for the initial appearance.

Respectfully submitted,

AUDREY STRAUSS
Acting United States Attorney

Thomas John Wright
Assistant Un ted “tates Attorney
(212) 637-2295

 

cc: Christopher Flood, Esq. (Counsel to Defendant Tymel Abrams) (by ECF)
